        Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 1 of 7




VIA ECF                                                               August 23, 2021
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

        On behalf of Bradley Garlinghouse and Christian Larsen (the “Individual Defendants”) and
Ripple Labs Inc. (“Ripple” and collectively, “Defendants”), we write to respond to the SEC’s
Opposition (ECF No. 300) to Defendants’ motion to compel the production of internal and
inter-agency documents (ECF No. 289, “Motion”).

        At issue here is the propriety of the SEC’s blanket invocation of the deliberative process
privilege (“DPP”). Yet the SEC spends the bulk of its Opposition re-litigating the relevance of
materials that the Court has already found to be relevant and compelled to be produced. The SEC
also continues to fight the legal standards that the Court has already recognized apply to the “fair
notice” defense raised by Ripple and to the SEC’s aiding and abetting claims against the Individual
Defendants. What the SEC does not (because it cannot) defend is its across-the-board assertion of
the DPP. Instead, the SEC asks the Court to trust it, order production of nothing, and look at
nothing, notwithstanding the SEC’s admission – buried in a footnote – that it improperly
designated forty documents as protected by the DPP when that privilege does not apply.

I.     The SEC’s Argument That the Materials Sought Are Irrelevant or Untimely
       Ignores the Court’s Prior Rulings.

        The SEC spends nearly three full pages of its Opposition on its already failed protestations
that internal consideration of whether bitcoin, ether and XRP are securities is not relevant. But the
Court already found this discovery “is relevant . . . to the Court’s eventual analysis with respect to
the Howey factors.” Apr. 6 Hr’g Tr. at 51:11-17. The Court also found that such material is
relevant to Ripple’s “fair notice” defense. See Apr. 6 Hr’g Tr. at 51; ECF No. 163. The SEC’s
awareness of market uncertainty about whether or how digital assets were regulated by U.S.
securities laws and the SEC’s own uncertainty about whether or how the U.S. securities laws apply
to digital assets are all relevant evidence of whether market participants were on reasonable notice
         Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 2 of 7

                                                                                                                 2

of what the law required. The fact that the SEC failed to communicate its views publicly only
further strengthens the relevance of the material in question. See Upton v. SEC, 75 F.3d 92, 98
(2d Cir. 1996) (finding it relevant to the fair notice analysis that the “Commission was aware” of
the activity in question but “took no steps to advise the public” of its internal interpretation for
several years). The SEC’s reliance on cases seeking discovery into why the SEC decided to bring
particular enforcement actions is misplaced. That is simply not the discovery Defendants are
seeking. The Court should disregard the SEC’s ongoing efforts to relitigate the relevance of the
requested discovery to the fair notice defense in this matter. 1

        As to the Individual Defendants, the SEC for the third time before this Court stresses that
Mr. Garlinghouse and Mr. Larsen were not personally aware of the SEC’s internal discussions.
ECF No. 300 at 6. Again, that is beside the point. The SEC chose to allege that the Individual
Defendants aided and abetted Ripple’s alleged unregistered securities offering, a claim that
requires the SEC to prove that they either knew they were doing so, or that it was “so obvious”
that selling XRP was an unregistered securities offering that they “must have been aware of it.”
Novak v. Kasaks, 216 F.3d 300, 308 (2d Cir. 2000). The point is not that the Individual Defendants
relied on the SEC’s internal deliberations. It is that the SEC’s consideration of the status of digital
assets under the federal securities laws – and its own uncertainty on that topic and recognition of
confusion in the market – speaks to whether the regulatory status of XRP or other digital assets
could have been “obvious” to anyone, back then and even today. ECF No. 289 at 3-4; see Hester
M. Peirce and Elad L. Roisman, Commissioners, SEC, In the Matter of Coinschedule (July 14,
2021) (noting the “decided lack of clarity for market participants around the application of the
securities laws to digital assets and their trading”).

         The SEC’s efforts to shield production of this relevant material on the basis that the Court
may dismiss the claims against the Individual Defendants, or that later rulings of the Court may
narrow the scope of the claims, are only evidence of the weakness of the SEC’s position. ECF No.
300 at 6-7. First, the SEC’s persistent effort to fight the appropriate legal standard applicable to
aiding and abetting – a standard the SEC itself has endorsed in other cases over many years –
should not be countenanced. ECF No. 300 at 7; see SEC v. Apuzzo, 689 F.3d 204, 206 (2d Cir.
2011); SEC v. Espuelas, 905 F. Supp. 2d 507, 518 (S.D.N.Y. 2012); see also Opinion & Order,
ECF No. 103, at 3 (Apr. 9, 2021) (holding that the SEC must show that “the Individual Defendants
knew or recklessly disregarded that Ripple’s offerings and sales of XRP required registration as
securities and that those transactions were improper.”). Second, the SEC chose to sue the
Individual Defendants and to bring claims against them that require knowledge or recklessness.
Those decisions have significant consequences for the Individual Defendants personally; they also
define the scope of appropriate discovery. Third, when a scheduling order was set in this case, the
SEC insisted that all discovery be allowed to go forward despite the pending motions, and the
Individual Defendants agreed with the SEC’s demand that it did not need to push depositions and
discovery about the Individual Defendants’ states of mind into later phases of the case. See Civil
Case Management Plan and Scheduling Order, ECF No. 48. The SEC cannot now seek to stave
off discovery, to the Individual Defendants’ prejudice, because the Court may dismiss its claims
or because it may ultimately succeed in precluding certain types of evidence from being admitted
at trial.



1
  In addition, for the reasons stated in Defendants’ Motion, the documents at issue are likely to reflect the SEC’s
communications with third parties in any event. ECF No. 289 at 2, 6.
        Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 3 of 7

                                                                                                       3

        Indeed, by logging more than 100 documents in dispute, the SEC itself has recognized that
the very documents sought are responsive to the Courts’ discovery orders. Oddly, the SEC’s
response to this point is to deny the responsiveness of its own logged documents and to argue that
– after twice asking the Court to reject Defendants’ requests for internal documents concerning
bitcoin, ether and XRP at all – the SEC entirely changed its stance and searched for and logged
documents, including email communications, that “exceeded” the scope of what the Court had
ordered out of “an abundance of caution.” ECF No. 300 at 2. This argument is difficult to square
with the SEC’s position throughout this litigation – that it would resist all efforts at discovery of
its own internal documents – reflected in its efforts to limit the search methodology that the Court’s
April and May 2021 Orders required, and the extensive (and at times contentious) meet and confer
process over the course of months that was required to obtain even facial compliance with the
Court’s Orders. This position is also difficult to reconcile with the Court’s Orders themselves,
which granted Defendants’ motions to compel searches of communications involving 19
custodians, and which excluded only internal, informal email communications. Apr. 6 Hr’g Tr. at
52; ECF No. 163. Defendants and the Court are entitled to presume that the documents the SEC
itself chose to include on its privilege logs, after fighting tooth-and-nail to avoid discovery of
internal documents, are actually responsive to the Court’s Orders. See FRCP 26(b)(5)(A)
(privilege logs cover “information otherwise discoverable”).

II.     The SEC Ignores That the DPP Is a Qualified Privilege and That This Is an
        Extraordinary Case.

        The SEC’s blanket invocation of DPP is in any event contrary to established precedent.
The DPP is not absolute. It is qualified by policy considerations that reflect a balancing of factors.
See, e.g., Resol. Tr. Corp. v. Diamond, 137 F.R.D. 634, 642 (S.D.N.Y. 1991) (“[T]he deliberative-
process privilege is a qualified privilege. Its application depends on the balancing of the agency's
interest in non-disclosure against the ‘interest of the litigants, and ultimately of society, in accurate
judicial fact finding’ and the ‘public interest in opening for scrutiny the government's decision
making process.’”) (quoting In re Franklin Nat'l Bank Sec. Litig., 478 F. Supp. 577, 588 (E.D.N.Y.
1979)). To read the SEC’s Opposition is to believe that public policy always favors secrecy in
government policy-making. The opposite is true. See 5 U.S.C. § 552 (codifying the Freedom of
Information Act); 5 U.S.C. § 552b (codifying the 1976 Government in the Sunshine Act, requiring
open meetings of government agencies).

         The SEC’s right to shield from disclosure documents concerning policy-making is at its
nadir where, as here, the government has affirmatively chosen to frame claims against individuals
in a way that makes its internal communications relevant. See Mr. and Mrs. “B” v. Bd. Of Educ.
Of Syosset Cen. Sch. Dist., 35 F. Supp. 2d 224, 229 (E.D.N.Y. 1998) (“[F]oremost is the interest
of the litigants, and ultimately of society, in accurate judicial fact finding.”) (quoting In re Franklin
Nat. Bank Sec. Litig., 478 F. Supp. at 582); see also U.S. v. Nixon, 418 U.S. 683, 707 (1974)
(finding interest in confidentiality of government documents was outweighed by the “legitimate
needs of the judicial process”); ECF No. 289 at 1. The SEC’s Opposition essentially ignores these
countervailing considerations.

        The SEC’s Opposition also ignores the extraordinary nature of this case, see In re MTBE
Products Liability Litig., 898 F.Supp.2d 603, 607 (S.D.N.Y. 2012) (noting that disclosure is
warranted in “‘exceptional cases’”), which the Court has already recognized. See July 15 Hr’g
Tr., at 40:3-8 (“I expressly find that this case is unique, that the nature of the case involves
significant policy decisions in our markets and that the amount in controversy also is substantial
         Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 4 of 7

                                                                                                                      4

and that the public’s interest in resolution of this case is also quite significant.”). The recent
deposition of former Director William Hinman only confirms as much. The SEC tries to pass that
deposition off as a non-event, “squandered” by Defendants, but the opposite is true. Merely by
way of example, Mr. Hinman admitted that prior to him joining the SEC in 2017 – but years into
the alleged unregistered securities offering by Ripple – the application of the federal securities
laws to digital assets was “new for everyone” and “no one knew a whole lot.” Hinman Dep. Tr.
36:21-37:9. He further admitted that he could not recall any specific work product generated at
the time he joined the SEC relating to federal securities laws and bitcoin, ether or XRP and did not
“think people had completely thought through all the ways . . . the securities laws may apply to
that activity.” Hinman Dep. Tr. 46:12, 58:21-59:4. 2 This testimony, the documents produced –
and potentially the documents that should be produced in discovery as a result of Defendants’
Motion – fatally undermine the SEC’s allegations that the Individual Defendants acted recklessly
in failing to recognize Ripple’s sales of XRP as an unregistered securities offering as at that time,
securities law experts of Mr. Hinman’s stature (to say nothing of the full Commission) had not
reached that conclusion themselves, despite looking into the issue. 3

        Nor is this a case in which granting Defendants’ motion will open the floodgates for
discovery of internal agency communications or somehow undermine the policy behind the
expansion of aiding and abetting liability under the Dodd-Frank Act. ECF No. 300 at 6. Discovery
of the SEC would not be appropriate where the allegations concern a defendant’s conduct under
established legal norms – such as whether the defendant knew or was reckless as to whether her
conduct was fraudulent. See, e.g., SEC v. Espuelas, 908 F. Supp. 2d 402, 410 (S.D.N.Y. 2012)
(involving accounting fraud); SEC v. Paulsen, No. 18 Civ. 6718, 2020 WL 6263180, at *14
(S.D.N.Y. Oct. 23, 2020) (involving aiding and abetting securities fraud). This is not that case, as
this Court has already recognized in ordering appropriately tailored discovery of the SEC. Here,
the SEC has alleged aiding and abetting in a context where that offense requires that the SEC show

2
  The SEC repeatedly mischaracterizes the deposition testimony from Mr. Hinman and Ripple’s counsel’s motion to
strike non-responsive testimony. At his deposition, Mr. Hinman was asked about discussions concerning the
application of the federal securities laws to digital assets. His response focused exclusively on XRP, but there was no
motion to strike that response. Ripple’s counsel then re-asked about such discussions other than those concerning
XRP, and Mr. Hinman again ignored the question and gave an answer that referred exclusively to XRP. Ripple’s
counsel moved to strike solely this second, duplicative response “because I asked you for your recollection of meetings
that didn’t involve XRP.” Hinman Dep. Tr. at 98:5-98:7. Notably, Mr. Hinman’s testimony is refuted by the SEC’s
own communications to the public, as late as October 2020, that the SEC had made no determination as to XRP’s
status, see Frank Mossman, TWITTER, https://twitter.com/frank14492100/status/1364278272650076166; and the
SEC’s own filings in a case brought by XRP Holders now seeking to intervene in this case, which stated that XRP’s
status under the securities laws is being litigated in this case, see Deaton v. SEC, No. 21 CV 00001, Respondents’
Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a Claim Upon Which Relief Can Be
Granted, ECF No. 11, at 12 (D.R.I.). Mr. Hinman’s personal views as to XRP’s status are dubious, in any event,
given his testimony that not all of the factors laid out in Howey need to be met to be an investment contract. Hinman
Dep. Tr. at 203:8–204:10.
3
  U.S. Fish and Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777 (2021) does not help the SEC. Defendants do not
argue that the SEC has “abandond[ed] a potential regulatory route.” ECF No. 300 at 3. Rather, the SEC chose a
specific regulatory route for bitcoin and ether: that these digital assets were not securities subject to its regulatory
powers. The SEC’s assertion that these were not “decisions” ignores that former Chair Jay Clayton characterized the
decision regarding bitcoin as such, Squawk Box CNBC, Interview with SEC Chairman Clayton, TWITTER,
https://twitter.com/squawkcnbc/status/1329420012080295939?lang=en (Nov. 19, 2020) (Quoting Mr. Clayton as
saying “[The SEC] determined that bitcoin was not a security”), and that Mr. Hinman’s speech was widely circulated
(including to Chairman Clayton) before being issued, was anticipated to have a market impact by his own admission,
Hinman Dep. Tr. 131:16-132:10, and in fact was viewed in the market and by the SEC as the definitive pronouncement
on the status of ether under the securities laws until, apparently, the SEC’s self-serving pivot in this litigation. See
Apr. 6 Hr’g Tr. at 50.
        Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 5 of 7

                                                                                                   5

that the Individual Defendants knew or were reckless in not knowing that the digital asset being
sold was actually a security. And, it has chosen to make these allegations with respect to a time
period when the SEC concedes it was itself deliberating about when and under what circumstances
digital assets could ever be securities. ECF No. 289 at 3-4.

III.   The SEC Fails to Substantiate Its Assertion That Narrow, Limited Disclosure Under
       a Protective Order Would Chill Future Deliberations.

        The SEC’s assertion that disclosure of the narrow category of documents subject to the
Court’s Orders – analysis of whether bitcoin, ether and XRP were or are securities – would chill
future deliberations by SEC staff does not take into account the highly unusual and unique
circumstances here. The SEC supports its assertion with a declaration from Mark Tallarico – an
SEC attorney whose “principle responsibilities include handling matters relating to the Freedom
of Information Act and privilege claimed by the Commission,” but who claims no involvement in
or familiarity with the policies or deliberations at issue in this case, ECF No. 300-3 – and from
Vanessa Countryman, the SEC’s Secretary, who does not appear to have reviewed any of the
documents or spoken to any of the custodians and whose certification appears to confirm only that
Mr. Tallarico’s declaration is in good order. ECF No. 300-5.

        The Court has not ordered sweeping discovery of the SEC; it has ordered discovery tailored
to the specific facts of this case compelling the SEC to log or produce “[i]ntra-agency memoranda
or formal position papers.” ECF No. 163. The Court has also cautioned that its rulings with
respect to discovery of the SEC in this case are not, and should not be, a template for future cases.
See July 15 Hr’g Tr. at 39-40. Moreover, most of the documents sought either reflect
communications with third parties or are formal documents prepared and circulated at high levels
within the SEC. Disclosure of such materials is unlikely to chill the give-and-take of internal
discussions among SEC staff. What such communications will confirm, however, is that the SEC
was being told by market participants and others that its guidance regarding the application of the
securities laws to digital assets was unclear at best, and that the SEC and its senior staff were
themselves grappling with whether and to what extent digital assets could and should be regulated
as securities. All of this occurred during the same period when the SEC now alleges that the status
of XRP under the securities laws was “obvious” to Mr. Garlinghouse and Mr. Larsen. See ECF
No. 289 at 3.

IV.    The SEC’s Shifting Position on The Application Of Privilege Counsels In Favor Of
       In Camera Review.

        The SEC’s opposition to in camera review appears to rest on a blanket assertion that
because “it has appropriately determined that [factual] material is inextricably intertwined with
protected deliberations” – for every document, without exception – and because it has logged the
documents it withheld, in camera review is unnecessary. ECF No. 300 at 8. This is no response
at all. Defendants’ objection is not that the SEC has not logged documents. Defendants’
objections are (1) that it is implausible that the SEC’s review of withheld documents has identified
not one single, solitary piece of non-deliberative or factual material that can be disclosed among
the responsive documents, and (2) that in any event, in camera review would reveal that
compelling production is appropriate even if the DPP might otherwise apply, in light of the factors
discussed above. Even in the cases cited by the SEC, courts will typically perform an in camera
review of the documents at issue. See, e.g., Providence J. Co. v. U.S. Dept. of Army, 981 F.2d 552,
(1st Cir. 1992) (conducting an in camera review of agency documents at issue); Color of Change
       Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 6 of 7

                                                                                                 6

v. U.S. Dept. of Homeland Security, 325 F. Supp. 3d 447 (S.D.N.Y. July 9, 2018) (same); Allstate
Ins. Co. v. Serio, No. 97 Civ. 0620, 1998 WL 477961 (S.D.N.Y. Aug. 13, 1998) (same).

        In fact, there are good reasons here to be concerned that the SEC’s blanket invocation of
DPP is inappropriate thereby making in camera review particularly appropriate if the Court
declines to compel their production at this time. For one, although buried in a footnote, the SEC
now admits that forty documents previously withheld on DPP grounds are not, in fact, subject to
the privilege. ECF No. 300 at 4 n.3. The SEC continues to assert either attorney-client privilege
or work product protection over all but eleven of these forty documents. That belated concession
confirms the SEC’s overbroad assertion of privilege in this case. Had Defendants not filed their
motion, this overbroad assertion of privilege would not have been identified. Tallarico Decl., ECF
No. 300-3. The fact that the SEC is now invoking other privileges as a means of continuing to
withhold more than 70% of these improperly-designated documents raises further questions about
the propriety of the SEC’s invocation of these other privileges – including its improper use of the
attorney-client privilege to withhold documents involving SEC staff who happen to be lawyers,
but whose roles were not those of counsel to the Commission or its staff. ECF No. 289 at 7-8;
ECF No. 300 at 8.

        Likewise, the SEC’s assertion that its privilege logs are over-inclusive, and include
supposedly non-responsive communications, should give the Court pause. Defendants have
maintained since the onset of this litigation that to the extent the SEC possesses documents
evidencing its own uncertainty or confusion around the regulation of digital assets it should
produce those documents – the stakes are simply too high to operate on less than a full record,
particularly when individual liability is at stake. In this regard, Defendants gave the SEC clear
notice weeks ago that they intended to challenge the SEC’s assertion of the DPP in this case. It is
difficult to conceive why, in that context, the SEC would have logged dozens of putatively non-
responsive communications and then produced none. At a minimum, the Court should review
those documents before accepting the SEC’s belated assertion that they are in fact not responsive.

                                         *      *       *

      The SEC’s Opposition makes a number of other points that are addressed in Defendants’
Motion, and Defendants refer to and rely on that Motion rather than repeating those points here.
      Case 1:20-cv-10832-AT-SN Document 308 Filed 08/23/21 Page 7 of 7

                                                                                     7

                                                   Respectfully submitted,



/s/ Matthew C. Solomon                        PAUL, WEISS, RIFKIND, WHARTON &
Matthew C. Solomon                            GARRISON LLP
(msolomon@cgsh.com)                           1285 Avenue of the Americas
CLEARY GOTTLIEB STEEN &                       New York, NY 10019
HAMILTON                                      +1 (212) 373-3000
2112 Pennsylvania Avenue NW
Washington, DC 20037                          Attorneys for Defendant Christian A.
+1 (202) 974-1680                             Larsen

Attorneys for Defendant Bradley
Garlinghouse


KELLOGG, HANSEN, TODD, FIGEL,                 DEBEVOISE & PLIMPTON LLP
& FREDERICK PLLC                              919 Third Avenue
Sumner Square                                 New York, NY 10022
1615 M Street, NW, Suite 400                  +1 (212) 909-6000
Washington, DC 20036
+1 (202) 326-7900

                         Attorneys for Defendant Ripple Labs Inc.
